Citation Nr: 0809494	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment. 

2.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs occasional assistance with household 
chores, but is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion.  He needs no assistance from devices or other 
people for ambulation, and has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.

3.  The veteran is not substantially confined to his house or 
its immediate premises and does not have a single disability 
ratable at 100 percent. 


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A.       §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for special monthly pension; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  
In May 2005, the veteran advised that he had no further 
evidence to submit.  In March 2006, the veteran was notified 
of the way effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Entitlement to Special Monthly Pension

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b), 
(c), 3.352(a). 

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a  
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by  
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The  
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to  
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R.  § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A.   § 1521(e); 38  C.F.R. § 
3.351(d)(1) and (2).  

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. §  
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A.    § 1521(e); 38  C.F.R. § 
3.351(d)(1) and (2).  

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. §  
1502(c); 38 C.F.R.                    § 3.351(d)(2).

Private medical records dated from April 2004 to November 
2004 and VA clinical notes dated from October 2005 to May 
2006 indicate that the veteran has a history of diabetes, 
coronary artery disease with stent placement, heart attack, 
hypertension, hypercholesterolemia, hyperlipidemia, and 
chronic obstructive pulmonary disorder.  He receives a non-
service-connected pension for several of these disorders with 
a combined rating of 80 percent.  The veteran has not 
received a rating of 100 percent for a single disorder.  

In November and December 2003, the veteran indicated that he 
and his wife lived with his daughter and son-in-law who 
assisted them with activities of daily living.  He took 
several medications and injections of insulin each day.  He 
had difficulty walking and sometimes used a wheelchair.  The 
act of walking to the mailbox exhausted him.  He could walk 
approximately 1 block without resting or pain.  He had 
partial use of his upper and lower extremities.  He needed 
help paying bills.  His son-in-law drove him to VA and 
private medical appointments.  He required assistance with 
cooking, cleaning, grocery shopping, and keeping up with his 
medications and doctor's appointments.  He did not require 
assistance with dressing, bathing, or transferring from a bed 
to a chair.  He could attend to the wants of nature.  

The veteran received a VA examination in October 2004.  He 
traveled to the interview in a private car driven by his 
wife, and was also accompanied by his daughter.  He reported 
sleeping nine hours per night and one during the day.  He was 
well-nourished, well-groomed and had an erect posture.  

The examiner noted good hand-eye and fine motor coordination.  
The veteran was able to prepare simple foods and feed 
himself.  He reported an ability to dress, shave, and attend 
to the wants of nature without assistance.  He had normal 
gait.  He was able to walk for approximately half a mile 
before becoming too exhausted to continue.  Flexion of the 
spine was restricted to 60 degrees and cervical spine 
rotation was limited to 60 degrees; all other ranges of 
motion were within normal limits.  

The veteran's memory and balance were sufficient for self 
care.  He reported an ability to drive in the daytime, but 
could not drive at night because of decreased visual acuity.  
He limited his driving to the post office and grocery store.  
He reported that he often made these trips alone, but that he 
could not lift the groceries upon his return because of their 
weight.  The examiner found that the veteran was not 
homebound, as he was capable of travel outside the premises 
of his home, and that he was capable of self-care.  

In February 2005, the veteran reported that the severity of 
his disabilities had increased and that his private 
physician, Dr. L., had "prescribed a hospital bed."  A 
review of the treatment records received from Dr. L. 
indicated that in April 2004 the veteran reported good 
control of his blood pressure and steady weight.  He was in 
good health with the exception of a need for toenail care as 
a result of diabetic neuropathy.  

In July 2004, Dr. L. noted that the veteran's diabetes was 
well-controlled.  He had no chest pain, shortness of breath, 
fever, or night sweats.  His weight was slightly down.  His 
blood pressure was well-controlled.  He was walking on a 
daily basis with no reports of peripheral neuropathy.  The 
veteran did report "intermittent" back and arthritic pain, 
and some trouble with allergies. 

In October 2004, the veteran continued to report good 
diabetes control to Dr. L.  He had no cardiac symptomatology.  
His blood pressure was good.  He indicated that he had had 
some lower extremity edema and upper respiratory congestion.  
He had no increasing shortness of breath, fever, or night 
sweats.  He tried to walk on a regular basis.  He had some 
lower back pain and left sided flank pain.  There was no 
reference to an order for a hospital bed or an increase in 
the severity of his symptomatology.  There were no further 
reports from Dr. L.  

A private cardiology consult dated February 2005 indicated an 
elevated blood pressure of 152/74.  The veteran's EKG was 
consistent with a previous heart attack, but there was no 
evidence of current ischemia.  There were frequent pulmonary 
ventricular contractions.  Overall ejection fraction was 35 
percent.  There is no indication that these findings 
represented an increase in the severity of the veteran's 
heart disease or that they caused an inability to conduct 
activities of daily living.    

In October 2005, the veteran reported to the Birmingham, 
Alabama, VA Medical Center after a move.  He reported living 
with his wife and caring for her as she was treated for lung 
cancer.  There is no indication as to whether his daughter 
and son-in-law had moved with him.  The veteran was noted to 
be "independent" with "no special requests or needs 
related to home situation."  Physical examination was 
normal.  The veteran's history of diabetes, COPD, 
cardiomyopathy and hyperlipidemia was noted.    

On review, the Board finds that the preponderance of the 
evidence is against the award of special monthly pension 
based upon the need for regular aid and attendance.  The 
veteran's visual acuity is nearly complete when corrected by 
lenses, and he thus does not meet the criteria of blindness, 
or near blindness.  He also does not meet the criteria of 
confinement  to a nursing home due to mental or physical 
incapacity.  He does not have a disability that could be 
assigned a total schedular rating.

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  On VA 
examination and in clinical notes, it was indicated that the 
veteran was able to sit up, to feed, dress and bathe himself, 
and to attend to the wants of nature without assistance.  The 
veteran was also not found to require nursing home care.  
While he has had some trouble walking due to back pain, the 
veteran was able to walk on his own, without the assistance 
of another person.  The veteran is not incompetent and can 
handle his financial affairs, according to a March 2004 
private medical report.  

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly pension by reason of 
being housebound.  The evidence does not show that he is 
housebound.  Although the veteran relied on his daughter and 
son-in-law for transportation, he was able to leave the house 
with them for VA and private medical appointments.  He was 
able to drive himself to the post office and grocery store 
without difficulty.  He reported that he was able to drive in 
the daytime, but not at night.  Private medical records dated 
from April 2004 to October 2004 indicated that the veteran 
walked daily.  A preponderance of the evidence is against a 
finding that the veteran was confined to his house by his 
disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  As the preponderance of the  
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. §  
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  


ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


